Case 2:19-cv-00066-JRG Document 482 Filed 08/07/20 Page 1 of 3 PageID #: 39215




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                             MARSHALL DIVISION

 OPTIS WIRELESS TECHNOLOGY, LLC,        §
 ET AL.,                                §
                                        §
 v.                                     §             Case No. 2:19-cv-66- JRG
                                        §
 APPLE, INC.                            §

                       MINUTES FOR JURY TRIAL DAY FIVE
               HELD BEFORE U. S. DISTRICT JUDGE RODNEY GILSTRAP
                                  AUGUST 7, 2020

  OPEN: 8:28 a.m.                                              ADJOURN: 4:57 p.m.
 ATTORNEYS FOR PLAINTIFFS:            See attached.

 ATTORNEYS FOR DEFENDANT:             See attached.
 LAW CLERKS:                          Taylor Mauze
                                      Adrienne Dellinger
                                      Taylor Fitzner
                                      Adam Ahnhut
 COURT REPORTER:                      Shelly Holmes, CSR-TCRR

 COURTROOM DEPUTY:                    Jan Lockhart
Case 2:19-cv-00066-JRG Document 482 Filed 08/07/20 Page 2 of 3 PageID #: 39216



 TIME         MINUTES
 8:28 a.m.    Court reconvened. Exhibits used prior day read into the record by Ms. Schuetz
              and Mr. Mueller.
 8:31 a.m.    Jury returned to the courtroom.
 8:32 a.m.    Direct examination of Jonathan Wells, Ph.D. by Mr. Mueller.
 9:26 a.m.    Cross examination of Jonathan Wells, Ph.D. by Mr. Sheasby.
 9:37 a.m.    Courtroom sealed. Cross examination of Jonathan Wells, Ph.D. by Mr. Sheasby.
 9:40 a.m.    Redirect examination of Jonathan Wells, Ph.D. by Mr. Mueller.
 9:45 a.m.    Courtroom unsealed. Parties passed the witness.
 9:46 a.m.    Direct examination of Vivek Ramaprasad by Mr. Summersgill.
 9:57 a.m.    Courtroom sealed. Direct examination of Vivek Ramaprasad by Mr. Summersgill.
 10:01 a.m.   Cross examination of Vivek Ramaprasad by Mr. Sheasby.
 10:02 a.m.   Courtroom unsealed. Parties passed the witness. Jury Recess.
 10:41 a.m.   Court reconvened.
 10:42 a.m.   Direct examination of Mark Lanning by Mr. Summersgill.
 11:10 a.m.   Courtroom sealed. Direct examination of Mark Lanning by Mr. Summersgill.
 11:49 a.m.   Cross examination of Mark Lanning by Mr. Sheasby.
 12:03 p.m.   Redirect examination of Mark Lanning by Mr. Summersgill.
 12:06 p.m.   Recross examination of Mark Lanning by Mr. Summersgill.
 12:06 p.m.   Redirect examination of Mark Lanning by Mr. Summersgill.
 12:07 p.m.   Courtroom unsealed. Jury excused until 1:07 p.m.
 12:08 p.m.   Lunch recess.
 1:18 p.m.    Court reconvened. Hearing outside the presence of the Jury
 1:20 p.m.    Direct examination of Ray Perryman, Ph.D. by Ms. Smith.
 1:37 p.m.    Courtroom sealed. Direct of Ray Perryman, Ph.D. by Ms. Smith.
 1:59 p.m.    Jury excused.
 2:00 p.m.    Hearing outside the presence of the Jury.
 2:03 p.m.    Jury returned to the courtroom.
 2:05 p.m.    Direct examination of Ray Perryman, Ph.D. by Ms. Smith.
 2:06 p.m.    Cross examination of Ray Perryman, Ph.D. by Mr. Sheasby.
 2:39 p.m.    Courtroom unsealed. Richard Misiag Video Deposition shown.
 2:43 p.m.    Defendant rests. Recess. Hearing outside the presence of the Jury.
 2:46 p.m.    Recess.
 3:17 p.m.    Jury returned to the courtroom. Courtroom sealed.
 3:18 p.m.    Direct examination of Vijay Madisetti by Mr. Pollinger.
 4:00 p.m.    Cross examination of Vijay Madisetti by Mr. Summersgill.
 4:08 p.m.    Direct examination of Mark Mahon, Ph.D. by Mr. Sheasby.
 4:35 p.m.    Courtroom unsealed. Jury excused.
 4:37 p.m.    Jury returned to the courtroom.
 4:38 p.m.    Cross examination of Mark Mahon, Ph.D. by Mr. Mueller.
 4:41 p.m.    Redirect examination of Mark Mahon, Ph. D. by Mr. Sheasby.
 4:43 p.m.    Courtroom sealed. Redirect examination of Mark Mahon, Ph. D. by Mr. Sheasby.
 4:47 p.m.    Excerpts of Deposition of Sophie Vrzic excerpt read into the record.

                                           2
Case 2:19-cv-00066-JRG Document 482 Filed 08/07/20 Page 3 of 3 PageID #: 39217



 TIME        MINUTES
 4:49 p.m.   Courtroom unsealed. Plaintiff rests.
             Court excused Jury until Monday, August 10, 2020 by 10:30 a.m.
             Court gave instructions to attorneys re Rule 50 motions, Charge conference and
             exhibits.




                                          3
